UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CASE NO. 3:03 cr 179-01

FILED
UNITED STATES OF AMERICA CHARLOTTE, NC
FEB 12 2020
V. US DISTRICT COURT

WESTERN DISTRICT OF NC

JAMES ELMO DUDLEY, JR.

ORDER

THIS MATTER is before the Clerk due to his fiduciary duty to disperse
restitution payments in accordance with the Judgments of this court.

On March 19, 2008, the “Judgement” of this court [Doc .24] directed that
restitution of $84,673.70 be paid to the Lumiere Medical Ministries (LLM).

By letter dated October 16, 2019, Lumiere Medical Ministries notified all
donors, volunteers, partners and others that the Board of Directors of the LLM had
ceased all operations and the ministry was closed effective October 15, 2019.
Further; LLM has requested that any and all future restitution payments in this case
should be made payable to the Ranlo Baptist Church in Gastonia, North Carolina.

Defendant Dudley, Jr. owes $64,283.82 in restitution in this case.

 
Accordingly, the Clerk’s Financial Department is ORDERED to remit all
restitution payments in this case previously directed to be paid to Lumiere Medical
Ministries made payable to the Ranlo Baptist Church located in Gastonia, North

Carolina.
So ORDERED, this 12" day of February 2020. This “Order” is to be

served on the Financial Division of this court.

Frank G. Johns, Clerk

Fok © ob

 
